HULBERT, District Judge.
The exceptive allegations will be held proper to effectively dispose of the issues raised. I have given careful thought to the opinion of Foster, C. J., in The Scantic, 5 Cir., 40 F.2d 39, 1930 A.M.C. 899, but the reasoning in California-Atlantic Steamship Co. v. Central Door & Lumber Co., 9 Cir., 206 F. 5, and Judge Inch in El Oriente, D. C., 5 F.2d 251, is more persuasive.
Exceptions will be sustained and an order may be entered severing the action and dismissing the libel as against the Pennsylvania Railroad Company.